Exhibit 10.2
 
THIS NOTE AND THE UNDERLYING SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) SHALL HAVE BECOME
EFFECTIVE WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION
UNDER THE ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS
IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE.
 
GROWBLOX SCIENCES, INC.
 
6% Senior Secured Convertible Promissory Note
 
$1,750,000.00 June 8, 2015 (the “Issue Date”)


FOR VALUE RECEIVED, GROWBLOX SCIENCES, INC., a Delaware corporation (the
“Company”) with its principal executive office at 6450 Cameron Blvd., Suite
110A, Las Vegas, Nevada 89118, promises to pay to the order of PACIFIC LEAF
VENTURES, LP (the “Payee” or the “Holder of this Note”) or registered assigns,
the principal amount of One Million Seven Hundred Fifty Thousand Dollars
($1,750,000) Dollars, or such lesser amount as shall equal the aggregate unpaid
principal amount of the loans made by Payee to the Company hereunder (the
“Principal Amount”), together with interest on such Principal Amount, on June 8,
2020 (the “Maturity Date”).   Interest on this Senior Secured Convertible
Promissory Note (this “Note”) shall accrue on the Principal Amount outstanding
from time to time at a rate per annum computed in accordance with Section 2
hereof.
 
The amount of each loan made by Payee to the Company under this Note, the date
each such loan is made, and the amount of payment or prepayment made by the
Company on account of such loans shall be endorsed by Payee on its books, and,
prior to any transfer of this Note, endorsed by Payee on the schedule attached
hereto or any continuation thereof.  Any failure by Payee to so endorse shall in
no way mitigate or discharge the obligation of the Company to repay any loan
actually made.
 
Interest shall accrue on the Principal Amount outstanding from time to time
commencing on the date hereof and shall be payable (i) quarterly in arrears
commencing on July 1, 2015 and on the first day of each calendar quarter
thereafter, (ii) upon maturity (whether at the Maturity Date, by acceleration or
otherwise) and (iii) at any time after maturity until paid in full (after as
well as before judgment), on demand.  All computations of interest hereunder
shall be made based on the actual number of days elapsed in a year of 365 days
(including the first day but excluding the last day during which any such
Principal Amount is outstanding).  All payments by the Company hereunder shall
be applied first to pay any interest which is due, but unpaid, and then to
reduce the Principal Amount.
 
 
1

--------------------------------------------------------------------------------

 
 
Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and in immediately available funds.  The Company (i) waives
presentment, demand, protest or notice of any kind in connection with this Note
and (ii) agrees to pay to the Holder of this Note, on demand, all costs and
expenses (including reasonable and documented legal fees and expenses) incurred
in connection with the enforcement and collection of this Note.
 
This Note has been issued to Payee pursuant to a Note Purchase Agreement (the
“Note Purchase Agreement”) entered into between the Company and the Payee dated
as of the date hereof, and is secured by a Security Agreement dated as of the
date hereof (the “Security Agreement”) among the Company ,GB Sciences Nevada LLC
(“GBS Nevada”) and Payee, covering certain collateral (the “Collateral”), all as
more particularly described and provided therein, and is entitled to the
benefits thereof.  The Security Agreement and any and all other documents
executed and delivered by the Company or GBS Nevada to Payee under which Payee
is granted liens on assets of the Company or GBS Nevada in connection with the
transactions contemplated by the Note Purchase Agreement are collectively
referred to as the “Security Documents.”
 
Unless otherwise defined in this Note, capitalized terms used herein shall have
the meanings set forth in the Note Purchase Agreement.
 
1. Principal Repayment
 
A. Optional Prepayment.  At any time from and after the Issue Date, the Company
may prepay this Note, without premium or penalty, in whole or in part, with
accrued interest to the date of such prepayment on the amount prepaid.
 
B. Mandatory Prepayment
 
(i) The Company shall prepay the outstanding Principal Amount in an amount equal
to 50% of the Company’s Share of GBS Nevada EBITDA (as such term is defined
below) with respect to each calendar quarter ending after the date of this Note,
no later than the earlier to occur of (a) the fifth (5th) business day following
receipt of a distribution of the Company’s Share of GBS Nevada EBITDA for the
calendar quarter in question (a “Distribution”), or (b) thirty (30) days
following the end of the calendar quarter in question, with the first such
prepayment to be made not later than July 31, 2015 with respect to the quarter
ending June 30, 2015.  
 
2

--------------------------------------------------------------------------------

 
 
The “Company’s Share of GBS Nevada EBITDA” with respect to any calendar quarter
shall be equal to the product of (i) the Company’s percentage membership
interest in GBS Nevada LLC (“GBS Nevada”) as of the last day of such quarter,
multiplied by (ii) the sum of  (a) net income, plus (b) interest expense, plus
(c) income taxes, plus (d) depreciation, plus (v) amortization; in each case, of
GBS Nevada for such calendar quarter, calculated in accordance with U.S.
generally accepted accounting principles (“GAAP”).
 
(ii) Each mandatory prepayment under this Section 1B shall be accompanied by a
statement in reasonable detail setting for the Company’s calculation of the
amount of such prepayment.
 
C. Notice of Prepayment.  Before the Company shall be permitted to prepay this
Note pursuant to 1A hereof, the Company shall provide thirty (30) days prior
notice to the Payee of its intent to make such prepayment, which notice shall
state the date and amount of such prepayment (the “Prepayment Date”).  The Payee
shall have the option at any time prior to the Prepayment Date to elect to
convert this Note pursuant to Section 5 below.
 
2. Computation of Interest.
 
A. Base Interest Rate.  Subject to Sections 2B and 2C below, the outstanding
Principal Amount shall bear interest at the rate of six (6%) percent per annum.
 
B. Penalty Interest.  Upon the occurrence and during the continuance of an Event
of Default (as defined below), the rate of interest applicable to the unpaid
Principal Amount shall be increased to ten (10%) percent per annum.
 
C. Maximum Rate.  In the event that it is determined that, under the laws
relating to usury applicable to the Company or the indebtedness evidenced by
this Note (“Applicable Usury Laws”), the interest charges and fees payable by
the Company in connection herewith or in connection with any other document or
instrument executed and delivered in connection herewith cause the effective
interest rate applicable to the indebtedness evidenced by this Note to exceed
the maximum rate allowed by law (the “Maximum Rate”), then such interest shall
be recalculated for the period in question and any excess over the Maximum Rate
paid with respect to such period shall be credited, without further agreement or
notice, to the Principal Amount outstanding hereunder to reduce said balance by
such amount with the same force and effect as though the Company had
specifically designated such extra sums to be so applied to principal and the
Payee had agreed to accept such extra payment(s) as a premium-free prepayment.
All such deemed prepayments shall be applied to the principal balance payable at
maturity. In no event shall any agreed-to or actual exaction as consideration
for this Note exceed the limits imposed or provided by Applicable Usury Laws in
the jurisdiction in which the Company is resident applicable to the use or
detention of money or to forbearance in seeking its collection in the
jurisdiction in which the Company is resident.
 
 
3

--------------------------------------------------------------------------------

 
 
3. Covenants of Company.
 
A. Affirmative Covenants.  The Company covenants and agrees that, so long as
this Note shall be outstanding, unless it has otherwise obtained the prior
written consent of the Payee, it will perform the obligations set forth in this
Section 3A:
 
(i) Taxes and Levies.  The Company (and each of its subsidiaries) will promptly
pay and discharge all taxes, assessments, and governmental charges or levies
imposed upon the Company or upon its income and profits, or upon any of its
property, before the same shall become delinquent, as well as all claims for
labor, materials and supplies which, if unpaid, might become a lien or charge
upon such properties or any part thereof; provided, however, that the Company
shall not be required to pay and discharge any such tax, assessment, charge,
levy or claim so long as the validity thereof shall be contested in good faith
by appropriate proceedings and the Company shall set aside on its books adequate
reserves in accordance with generally accepted accounting principles with
respect to any such tax, assessment, charge, levy or claim so contested;
 
(ii) Maintenance of Existence.  The Company (and each of its subsidiaries) will
do or cause to be done all things reasonably necessary to preserve and keep in
full force and effect its corporate existence, rights and franchises and comply
with all laws applicable to the Company, except where the failure to comply
would not have a material adverse effect on the Company;
 
(iii) Maintenance of Property.  The Company (and each of its subsidiaries) will
at all times reasonably maintain, preserve, protect and keep its property used
or useful in the conduct of its business in good repair, working order and
condition (ordinary wear and tear excepted), and from time to time make all
needful and proper repairs, renewals, replacements and improvements thereto as
shall be reasonably required in the conduct of its business;
 
(iv) Insurance.  The Company (and each of its subsidiaries) will, to the extent
necessary for the operation of its business, keep adequately insured by
financially sound reputable insurers, all property of a character usually
insured by similar corporations and carry such other insurance as is usually
carried by similar corporations;
 
(v) Books and Records.  The Company (and each of its subsidiaries) will at all
times keep true and correct books, records and accounts reflecting all of its
business affairs and transactions in accordance with GAAP. Such books and
records shall be open at reasonable times and upon reasonable notice to the
inspection of the Payee or its agents;
 
(vi) Notice of Certain Events.  The Company (and each of its subsidiaries) will
give prompt written notice (with a description in reasonable detail) to the
Payee of the occurrence of any Event of Default or any event which, with the
giving of notice or the lapse of time, would constitute an Event of Default; and
 
 
4

--------------------------------------------------------------------------------

 
 
B. Negative Covenants.  The Company covenants and agrees that, so long as this
Note shall be outstanding, unless it has otherwise obtained the prior written
consent of the Payee, it will perform the obligations set forth in this
Section 3B:
 
(i) Liquidation, Dissolution.  The Company will not (and will not permit any of
its subsidiaries to) liquidate or dissolve, consolidate with, or merge into or
with, any other corporation or other entity, except that any wholly-owned
subsidiary may merge with another wholly-owned subsidiary or with the Company
(so long as the Company is the surviving corporation and no Event of Default
shall occur as a result thereof); provided, however, such prior written consent
shall not be required in connection with the consummation of any merger or
change of control transaction which results in prepayment of the Note pursuant
to the terms of this Note;
 
(ii) Sales of Assets.  The Company will not (nor permit any of its subsidiaries
with respect to their assets and properties), other than in the ordinary course
of business, sell, transfer, lease or otherwise dispose of, or grant options,
warrants or other rights with respect to, all or a substantial part of its
properties or assets material to the Company’s business to any person or entity;
provided, however, such prior written consent shall not be required in
connection with licenses or other rights granted by the Company to a strategic
partner, licensee or distributor as approved by the Board of Directors of the
Company (the “Board of Directors”);
 
(iii) Redemptions.  The Company will not redeem or repurchase any outstanding
equity and/or debt securities of the Company (or its subsidiaries), except for
(a) repurchases of outstanding warrants prior to May 15, 2015 for nominal
consideration, or (b) repurchases of unvested or restricted shares of Common
Stock, at cost, from employees, consultants or members of the Board of Directors
pursuant to repurchase options of the Company (1) currently outstanding or
(2) hereafter entered into pursuant to a stock option plan or restricted stock
plan approved by the Company’s Board of Directors;
 
(iv) Indebtedness.  Company will hereafter not create, incur, assume or suffer
to exist, contingently or otherwise, any indebtedness which is not expressly
subordinate in all respects to this Note, provided, that this covenant shall not
apply to (A) capitalized leases, purchase money indebtedness (secured solely by
Liens on the equipment or assets leased or purchased), (B) accounts payable, or
(C) other accrued expenses incurred by the Company in the ordinary course of
business;
 
(v) Negative Pledge. Other than with respect to this Note, the Company will not
(nor will it permit its subsidiaries to) hereafter create, incur, assume or
suffer to exist any mortgage, pledge, hypothecation, assignment, security
interest, encumbrance, lien (statutory or other), preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
financing lease) (each, a “Lien”) upon any of its property, revenues or assets,
whether now owned or hereafter acquired, except any of the following
(collectively, “Permitted Liens”):
 
 
5

--------------------------------------------------------------------------------

 
 
(a) Liens granted to secure indebtedness incurred (i) to finance the acquisition
(whether by purchase or capitalized lease) of tangible assets or (ii) under
equipment leases or purchase money indebtedness, but in each case, only on the
assets acquired with the proceeds of such indebtedness;
 
(b) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;
 
(c) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
 
(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds; and
 
(e) judgment Liens in existence less than 30 days after notice of the entry
thereof is forwarded to the Company or with respect to which execution has been
stayed.
 
(vi) Transactions with Affiliates.  The Company will not (and will not permit
any of its subsidiaries to) enter into any transaction after the Issue Date,
including, without limitation, the purchase, sale, lease or exchange of
property, real or personal, the purchase or sale of any security, the borrowing
or lending of any money, or the rendering of any service, with any person or
entity affiliated with the Company or any of its subsidiaries (including
officers, directors and shareholders owning five (5%) percent or more of the
Company’s outstanding capital stock), except in the ordinary course of and
pursuant to the reasonable requirements of its business and upon fair and
reasonable terms not less favorable than would be obtained in a comparable
arms-length transaction with any other person or entity not affiliated with the
Company as determined by the Board of Directors in good faith.
 
(vii) Dividends.  The Company will not declare or pay any cash dividends or
distributions on its outstanding capital stock.
 
 
6

--------------------------------------------------------------------------------

 
 
(viii) GBS Nevada.  The Company shall not allow any reduction of its membership
interest or distribution rights in GBS Nevada.
 
4. Events of Default.
 
If any of the following events shall occur for any reason whatsoever (and
whether such occurrence shall be voluntary or involuntary or come about or be
effected by operation by law or otherwise) (each, an “Event of Default”):
 
(i) Non-Payment of Obligations.  The Company shall default in the payment of the
principal of this Note as and when the same shall become due and payable
(whether by acceleration or otherwise) or shall fail to pay accrued interest on
this Note within five (5) business days of when the same shall become due and
payable (whether by acceleration or otherwise);
 
(ii) Non-Performance of Affirmative Covenants.  The Company shall default in the
due observance or performance of any covenant set forth in Section 3A, which
default shall continue uncured for thirty (30) days;
 
(iii) Non-Performance of Negative Covenants.  The Company shall default in the
due observance or performance of any covenant set forth in Section 3B, and, if
capable of cure, such default shall not have been cured within thirty (30) days;
 
(iv) Bankruptcy, Insolvency, Etc.  The Company (or any of its subsidiaries)
shall:
 
(a) in any legal document admit in writing its inability to pay its debts as
they become due;
 
(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;
 
(c) in the absence of such application, consent or acquiesce in, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or for any part of its property;
 
(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company, and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Company or shall result
in the entry of an order for relief; or
 
 
7

--------------------------------------------------------------------------------

 
 
(e) take any corporate or other action authorizing, or in furtherance of, any of
the foregoing;
 
(v) Cross-Default.  The Company shall default in the payment when due, after the
expiration of any applicable grace period, of any amount payable under any other
obligation of the Company for money borrowed in excess of $100,000;
 
(vi) Cross-Acceleration.  Any other indebtedness for borrowed money of the
Company (or any of its subsidiaries) in an aggregate principal amount exceeding
$100,000 shall be duly declared to be or shall become due and payable prior to
the stated maturity thereof or shall not be paid as and when the same becomes
due and payable including any applicable grace period;
 
(vii) Other Breaches, Defaults.  The Company shall default or be in breach of
any term or provision of this Note, any other Transaction Document (as defined
in the Note Purchase Agreement), in any material respect, for a period of thirty
(30) days, or any material representation or warranty made by the Company to the
Payee in any Transaction Document shall be materially false or misleading; or
 
(viii) Security Documents.  The Security Documents shall cease to create a valid
and perfected Lien in and to any material Collateral; then, and in any such
event, the Payee shall, by notice to the Company, take or cause to be taken any
or all of the following actions, without prejudice to the rights of Payee to
enforce its claims against the Company:  (1) declare the principal of and any
accrued interest and all other amounts payable under this Note to be due and
payable, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company, (2) proceed to enforce or cause to be enforced any
remedies provided under the Security Agreement, and (3) exercise any other
remedies available at law or in equity, either by suit in equity or by action at
law, or both, whether for specific performance of any covenant or other
agreement contained in this Note; provided, that upon the occurrence of any
Event of Default referred to in Section 4(v) then (without prejudice to the
rights and remedies specified in clause (3) above) automatically, without
notice, demand or any other act by any Holder, the principal of and any accrued
interest and all other amounts payable under this Note shall become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Company, anything
contained in this Note to the contrary notwithstanding.  No remedy conferred in
this Note upon any Holder is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to every
other remedy conferred herein or now or hereinafter existing at law or in equity
or by statute or otherwise.
 
 
8

--------------------------------------------------------------------------------

 
 
5. Conversion of Note.
 
A. Optional Conversion.  The Holder of this Note shall have the option, at any
time and from time to time, prior to the date on which the Company makes payment
in full of the Principal Amount of this Note in accordance herewith, all accrued
interest thereon and all other amounts due and payable thereunder to convert all
or any portion of the outstanding Principal Amount of this Note plus all accrued
and unpaid interest thereon (such Principal Amount and accrued and unpaid
interest to be so converted the “Conversion Amount”) into shares of common
stock, par value $.0001 per share (“Common Stock”), of the Company at an initial
conversion price per share equal to $0.50 per share (the “Conversion Price”),
subject to adjustment as provided in subsection 5F below.  The shares of Common
Stock issuable upon conversion of this Note at the Conversion Price are referred
to herein as the “Conversion Shares.”
 
B. Conversion Limitation.  Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between the number of shares of Common
Stock beneficially owned by such Holder and 4.99% of the outstanding shares of
Common Stock of the Company.  For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities and Exchange Act and Regulation 13d-3 thereunder. The
Holder may void the Conversion Share limitation described in this Section 5B
upon 65 days prior notice to the Company or without any notice requirement upon
an Event of Default.
 
C. Mechanics of Conversion.
 
(i) Before the Holder of this Note shall be entitled to convert this Note into
shares of Common Stock pursuant to Section 5A, such holder shall give written
notice (“Conversion Notice”) to the Company at its principal corporate office,
by email, facsimile or otherwise, of the election to convert the same and shall
state therein the Conversion Amount and the name or names in which the
certificate or certificates for shares of Common Stock are to be issued.  On or
before the third (3rd) business day following the date of receipt of a
Conversion Notice, the Company shall (A) if legends are not required to be
placed on certificates of Common Stock pursuant to the then existing provisions
of Rule 144 of the Securities Act of 1933 (“Rule 144”) and provided that the
Company’s transfer agent is participating in the Depository Trust Company's
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of shares of Common Stock to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with DTC, or (B) if the Company’s transfer
agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver to the address as specified in the Conversion Notice,
a certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled which
certificates shall not bear any restrictive legends unless required pursuant the
Rule 144.  
 
 
9

--------------------------------------------------------------------------------

 
 
(ii) All Common Stock which may be issued upon conversion of the Note will, upon
issuance, be duly issued, fully paid and non-assessable and free from all taxes,
liens, and charges with respect to the issuance thereof.
 
D. Authorized Shares.  At all times the Company shall have authorized and shall
have reserved a sufficient number of shares of Common Stock to provide for the
conversion of the Principal Amount outstanding under this Note at the then
effective Conversion Price.  Without limiting the generality of the foregoing,
if, at any time, the Conversion Price is decreased, the number of shares of
Common Stock authorized and reserved for issuance upon the conversion of this
Note shall be proportionately increased.
 
E. Failure to Timely Deliver Shares.  If within five (5) business days after the
Company’s receipt of the facsimile or email copy of a Conversion Notice, the
Company shall fail to issue and deliver to the Holder the number of shares of
Common Stock to which the Holder is entitled upon such Holder's conversion of
this Note (a “Conversion Failure”), the Company shall pay to the Holder $3,000
per day until the Company issues and delivers a certificate to the Holder for
the number of shares of Common Stock to which the Holder is entitled upon such
Holder’s conversion of any portion of the Principal Amount of this Note.  If the
Company fails to deliver shares in accordance with the timeframe stated in this
Section, resulting in a Conversion Failure, the Holder, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular Conversion Notice attributable to the unsold shares.
 
F. Anti-Dilution Provisions.  The Conversion Price in effect at any time and the
number and kind of securities issuable upon the conversion of this Note shall be
subject to adjustment from time to time upon the happening of certain events as
follows:
 
(i) In case the Company shall hereafter (i) declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock, (ii) subdivide or reclassify its outstanding shares of Common Stock into
a greater number of shares, or (iii) combine or reclassify its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the
Conversion Price by a fraction, the denominator of which shall be the number of
shares of Common Stock outstanding after giving effect to such action, and the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such action.  Such adjustment shall be made successively
whenever any event listed above shall occur.
 
(ii) Whenever the Conversion Price is adjusted pursuant to Subsection (i) above,
the number of Conversion Shares issuable upon conversion of this Note shall
simultaneously be adjusted by multiplying the number of Conversion Shares
initially issuable upon conversion of this Note by the Conversion Price in
effect on the date hereof and dividing the product so obtained by the Conversion
Price, as adjusted.
 
 
10

--------------------------------------------------------------------------------

 
 
(iii) In case of any reorganization, reclassification or change of the Common
Stock (including any such reorganization, reclassification or change in
connection with a consolidation or merger in which the Company is the continuing
entity), or any consolidation of the Company with, or merger of the Company with
or into, any other entity (other than a consolidation or merger in which the
Company is the continuing entity), or of any sale of the properties and assets
of the Company as, or substantially as, an entirety to any other person or
entity, this Note shall thereafter be convertible into the kind and amount of
stock or other securities or property receivable upon such reorganization,
reclassification, change, consolidation, merger or sale by a Holder of the
number of shares of Common Stock into which this Note would have been converted
prior to such transaction.  The provisions of this subsection (iii) shall
similarly apply to successive reorganizations, reclassifications, changes,
consolidations, mergers or sales immediately prior to such reorganization,
reclassification, change, consolidation, merger or sale.
 
6. Amendments and Waivers.
 
A. The provisions of this Note may from time to time be amended, modified or
supplemented, if such amendment, modification or supplement is in writing and
consented to by the Company and the Payee.
 
B. No failure or delay on the part of the Payee in exercising any power or right
under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  No notice to or
demand on the Company in any case shall entitle it to any notice or demand in
similar or other circumstances.  No waiver or approval by the Payee shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
 
C. To the extent that the Company makes a payment or payments to the Payee, and
such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid by the Payee to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all rights
and remedies therefor, shall be revived and continued in full force and effect
as if such payment had not been made by the Payee or such enforcement or setoff
had not occurred.
 
 
11

--------------------------------------------------------------------------------

 
 
7. Miscellaneous.
 
A. Parties in Interest.  All covenants, agreements and undertakings in this Note
binding upon the Company or the Payee shall bind and inure to the benefit of its
successors and permitted assigns of the Company and the Payee, respectively,
whether so express or not.
 
B.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
conflicts of laws principles thereof.  Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York shall apply to this Note, and the
Company hereby waives any right to stay or dismiss on the basis of forum non
conveniens any action or proceeding brought before the courts of the State of
New York sitting in New York County or of the United States of America for the
Southern District of New York, and hereby submits to the jurisdiction of such
courts.
 
C.           Waiver of Jury Trial.  THE PAYEE AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE PAYEE OR THE COMPANY.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING THIS NOTE.
 
IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.
 
GROWBLOX SCIENCES, INC.
 
By:                                                                
Name:
Title:
 
 
12

--------------------------------------------------------------------------------

 


LOANS
 
 
Date Loan Made
 
Amount of Loan
 
Amount Paid
Unpaid Principal
Amount
Notation
Made By
June 9, 2015
$100,000
--
$100,000
                                                   



 
13

--------------------------------------------------------------------------------

 
 